Citation Nr: 1224019	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-17 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from May 1944 to January 1946.  The appellant claims as his surviving spouse.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in 

In February 2010 the Board sought an expert medical opinion, and March and April 2010 four VA medical experts reviewed the record and rendered opinions in the case.  In  August 2010 the Board denied the appellant's claim.  She appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2011 the Court vacated and remanded the appeal for further action consistent with its memorandum decision.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran sustained shrapnel wounds to his lower extremities during service and that the residuals of those wounds led to his death.

As noted, the Veteran had active service from May 1944 to January 1946, in the United States Navy.  In September 1985, he reported having sustained shrapnel wounds to his legs and feet in 1945.  He stated that he had been treated for those injuries in sick bay and the ship's hospital aboard the USS Maui.  Service treatment records, to include a January 1946 separation examination report, do not reflect that he specifically sought treatment for shrapnel wounds to the lower extremities.  However, there are entries reflecting treatment for unspecified reasons in September 1945 and October 1945.

The record contains etiology opinions from the Veteran's private physician, P.A., M.D., J.D., M.P.H.  In an April 2006 letter, Dr. A. noted that he had seen the Veteran in the early 1980s for contraction in both lower extremities, and that he had picked shrapnel from the Veteran's legs in the past.  In June 2007, Dr. A. stated that the Veteran's in-service shrapnel wounds caused him to develop osteomyelitis and that he later developed gastrointestinal bleed and chronic obstructive pulmonary disease (COPD), both of which were related to the Veteran's service.  

The death certificate lists organic brain disease, gastrointestinal bleed, and COPD as the immediate causes of death.  

In March and April 2010, four VA medical experts reviewed the record and rendered opinions regarding whether a disease or injury incurred in service was either a principal or contributory cause of the Veteran's death.  The specialists were specifically requested to address Dr. A's medical opinions.

The Board denied the appellant's claim in August 2010.

In December 2011 the Court determined that the opinions rendered by the VA medical experts were inadequate.  With respect to the appellant's general argument that none of the experts discussed Dr. A's diagnosis of osteomyelitis, the Court agreed that such rendered the opinions inadequate.  Regarding the orthopedist's opinion, the Court noted that the specialists were asked to assume that the Veteran's description of the reported in-service injuries was accurate and render an opinion based on that assumption.  The Court indicated that the orthopedist did not respond to the question posed and that her opinion was therefore inadequate.  The Court also determined that the neurologist rendered conclusory findings that were not supported by further discussion, or citation to the record or medical authority.  With respect to the opinions of the pulmonologist and gastroenterologist, the Court determined that neither provided reasoning to support their conclusions.

In light of the above discussion the Board has concluded that additional development is necessary.  Accordingly, the case is remanded for the following action:

1.  Forward the claims file to an appropriate medical provider (or providers) for an opinion(s) regarding whether it is likely, unlikely, or at least as likely as not that a disease or injury incurred in service was either a principal or contributory cause of the Veteran's death.

In answering this question, the medical provider(s) should be asked to address the April 2006 and June 2007 medical opinions rendered by Dr. A., the Veteran's private physician.  In particular, the provider(s) should discuss the likelihood, in light of established medical principles and the evidence of record, that in-service shrapnel wound injuries described by the Veteran resulted in long-term residuals such as those described by Dr. A.  As noted by the Court, the provider(s) is to assume the accuracy of the Veteran's report of shrapnel wounds during service.  

The medical provider(s) should also discuss Dr. A's diagnoses of osteomyelitis, gastrointestinal bleed, and COPD, and the likelihood that such diagnoses were related to a disease or injury in service.  

If any of the above inquiries cannot be addressed, the provider(s) should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the provider(s) determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  Upon completion of the above action, review the provider(s) report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


